Sullivan, Judge:
This appeal to reappraisement has been submitted for decision upon stipulation of counsel for the parties hereto.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the .merchandise here involved, and that the values of the items described on the invoice as 0-965 and 0-966 are the invoiced values. As to any other merchandise involved, the dutiable values are the values returned by the appraiser. Judgment will be rendered accordingly.